Citation Nr: 0518854	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee, on appeal from an initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991; the veteran also served for four plus years in Army 
National Guard.

This matter was previously before the Board of Veteran's 
Appeals (Board) on appeal from a May 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That decision granted service 
connection for a left knee disability secondary to a service-
connected left leg disorder.  A noncompensable evaluation was 
assigned effective from the date of the claim for service 
connection, June 29, 2001.  The veteran filed an appeal with 
respect to this decision, asking that a compensable 
evaluation be awarded.  Thus, as the veteran expressed 
disagreement with this initial rating, the principles 
enumerated in Fenderson v. West, 12 Vet. App. 119 (1999) with 
respect to "staged ratings" are for application with 
respect to this claim. 
  
In June 2003, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Acting 
Veterans Law Judge was located in Washington, D.C., and the 
veteran was located at the RO.  Thereafter, the matter was 
remanded by the Board in October 2003 for further 
development.  Following development, the RO issued a rating 
decision dated in June 2004 that increased the rating for 
chondromalacia of the left patella to 10 percent, also 
effective form the date of the June 29, 2001, claim.  

In its October 2003 remand, the Board also directed the RO to 
complete a statement of the case (SOC) with respect to the 
issue of entitlement to an increased evaluation for the 
residuals of a fracture of the left distal fibula with 
malunion in order to comply with the holding in Manlincon v. 
West, 12 Vet App 238 (1999).  A SOC with respect to this 
issue was completed by the RO in June 2004.  However, as the 
veteran did not file a substantive appeal with respect to the 
issue of entitlement to an increased evaluation for the 
residuals of a fracture of the left distal fibula, this issue 
is not before the Board at this time.  See 38 C.F.R. 
§§ 20.202, 20.302 (2004). 


FINDINGS OF FACT

1.  The veteran's subjective complaints involving his 
chondromalacia of the left knee are pain with swelling, 
locking, and instability; clinical findings of the left knee 
showed difficulty with the last 10 degrees of knee extension 
while recumbent and 112 degrees of flexion while recumbent. 

2.  Clinical evidence demonstrates slight disability 
attributable to recurrent subluxation or lateral instability 
manifested by tenderness in the patellofemoral groove when 
the patella was compressed during active movements or when 
the patella was moved from side to side; there is no evidence 
of moderate disability due to recurrent instability or 
laxity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2004).  

2.  A separate 10 percent evaluation, but no higher, is 
warranted for slight impairment attributable to recurrent 
subluxation or lateral instability in the left knee.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004); VAOPGCPREC 23-97 (July 1, 1997). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Following the Board remand in October 2003, the RO notified 
the veteran of the evidence and information necessary to 
substantiate the claim on appeal in a December 2003 letter.  
The VA fully notified the veteran of what is required to 
substantiate this claim in this letter and by way of a July 
2002 SOC and September 2004 SSOC.  Together, the December 
2003 letter, July 2002 SOC, and September 2004 SSOC provided 
the veteran with a summary of the evidence, the applicable 
laws and regulations and a discussion of the facts of the 
case.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  No 
other evidence has been identified by the veteran.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Mayfield, supra. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes the service medical 
records, VA treatment records and private medical records, VA 
examination reports dated in December 2001, November 2002, 
and August 2004, private medical records to include a 
functional capacity evaluation, and numerous written 
statements and testimony from the veteran.  As reports from 
VA examinations and other medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
It also does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; as such, no further assistance to the veteran 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Legal Criteria/Analysis

In his increased evaluation claim, the veteran essentially 
asserts in his written statements and testimony that his left 
knee disability warrants a higher initial evaluation.  
Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Consideration is to be 
given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

As indicated, the holding in Fenderson is applicable to this 
case.  In Fenderson the  Court distinguished between a 
veteran's dissatisfaction with the initial rating assigned 
following the grant of service connection, and a claim for an 
increased rating for a service-connected condition.  The 
Court discussed that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  The Court also made clear that its holding in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), (which 
indicates that when an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

With the above criteria in mind, the relevant facts will be 
summarized.  As indicated in the Introduction to this 
decision, service connection for a left knee disability was 
granted in a May 2002 rating decision.  The RO assigned a 
noncompensable evaluation under Diagnostic Code 5010.  
38 C.F.R. § 4.71a (2004).  As also previously noted, the June 
2004 rating decision increased the evaluation to 10 percent 
under Diagnostic Code 5010.  

Turning to the rating criteria specifically applicable in 
this case, Diagnostic Code 5010, traumatic arthritis, is to 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a 
(2004).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5261 of the Schedule.  
38 C.F.R. § 4.71a.  The average normal range of motion is 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Diagnostic 
Code 5260 assigns a 30 percent rating for flexion limited to 
15 degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  Diagnostic Code 5261 addresses limitation of 
extension of the leg, and assigns a 20 percent rating for 
extension limited to 15 degrees; a 10 percent rating for 
extension limited to 10 degrees, and a noncompensable rating 
for extension limited to 5 degrees.  VA General Counsel 
recently held that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for the same joint.  VAOPGCPREC 
9-04 (2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  
Regarding the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Review of the evidence includes private medical records dated 
in March and June 2001 reflecting subjective complaints of 
left knee pain, with left knee swelling noted upon 
examination.  However,  no range of motion tested was 
provided in either of these records.

A VA examination report dated in December 2001 indicated that 
the veteran's subjective complaints were discomfort in his 
left knee, including locking.  Examination revealed no 
swelling in the knee.  Range of motion testing showed flexion 
to 150 degrees and extension to a neutral position.  

A VA examination dated in November 2002 noted complaints of 
lateral paresthesias of the left knee and thigh.  The veteran 
complained of swelling, instability, pain, and locking.  
Examination of the left knee showed range of motion in the 
left knee from 0 degrees of extension to 135 degrees of 
flexion with some crepitus in the knee, mainly about the 
patellar area.  No swelling was noted, but the veteran did 
exhibit varus deformity of both legs. 

As noted in the Board remand, the medical examinations 
summarized above did not include a proper DeLuca analysis.  
Therefore, the Board remanded for another VA examination to 
be scheduled.  

Following this remand, the additional evidence obtained by 
the RO includes a VA examination report dated in August 2004 
noting that the veteran complained of aching in the left knee 
and it was noted that he was walking in an abnormal fashion.  
He complained of swelling in the knee from time to time.  The 
veteran had an arthroscopy in 2003, at which time he was 
noted to have  chondromalacia and fraying of the medial 
meniscus. 

Upon physical examination in August 2004, the left knee was 
stable.  The patella was stable with 1/4 crepitus and 1/4 
swelling.  He demonstrated mild swelling of both lower 
extremities from the mid leg down.  Range of motion of the 
left knee was normal with full extension and flexion to 140 
degrees actively, passively, repetitively, and against 
resistance.  There was no weakened movement, excess 
fatigability, or incoordination.  There was also no loss of 
motion due to ankylosis, pain, fatigue, weakness or lack of 
endurance on repetition.  However, tenderness was noted in 
the patellofemoral groove when the patella was compressed 
during active movements or when the patella was moved from 
side to side.  X-rays of the left knee, including an MRI, 
showed chondromalacia of the patella 

A functional capacity evaluation conducted at a private 
medical facility dated in April 2004 noted flexion in the 
left knee to 112 degrees in the supine position.  The veteran 
had difficulty with that last 10 degrees of knee extension 
while supine, but demonstrated full knee extension when 
standing.  

Review of the medical records summarized above during the 
claims period, particularly the most recent VA examination 
report and private functional capacity evaluation report, 
does not indicate sufficient limitation of flexion or 
extension of the left knee to warrant a 20 percent evaluation 
under Diagnostic Code 5260 or 5261, even when Deluca factors 
are considered.  The greatest limitation of flexion noted in 
the medical evidence was to 112 degrees.  The veteran's 
flexion must be limited to 30 degrees to warrant a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Moreover, the greatest limitation of extension was 10 degrees 
noted on the functional capacity evaluation.  However, 
extension must be limited to 15 degrees to warrant a 20 
percent evaluation under Diagnostic Code 5261.  Clinical 
findings failed to show limitation of extension to 15 
degrees, even when Deluca factors were considered.  In sum, 
although the medical evidence noted subjective complaints of 
pain on range of motion testing, the objective clinical 
evidence failed to demonstrate limitation of motion to 
warrant higher evaluations under Diagnostic Codes 5260 or 
5261.  

As for other diagnostic criteria, the Board notes that 
according to the U.S. Court of Appeals for Veterans Claims 
(Court) and VA General Counsel, other impairment of the knee 
due to instability or recurrent subluxation as evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is a separate 
and distinct disability from arthritis of knees (Diagnostic 
Codes 5003, 5010) and limitation of either flexion 
(Diagnostic Code 5260) or extension of the knees (Diagnostic 
Code 5261).  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), VAOPGCPREC 23-97 (1997), VAOPGPREC 9-98 (1998), 
VAOPGPREC 9-04 (2004).  As such, separate ratings are 
permitted.  

Diagnostic Code 5257 contemplates other impairment of the 
knee such as recurrent subluxation or lateral instability.  A 
10 percent rating is assigned for slight impairment.  A 20 
percent rating is assigned for moderate impairment, and a 
maximum rating of 30 percent is assigned for severe 
impairment.  

Applying the criteria above to the pertinent facts, a VA 
examination report dated in December 2001 noted retropatellar 
crepitus when the veteran squatted or when he extended the 
knee against resistance.  A VA examination report dated in 
November 2002 indicated that examination revealed symptoms 
mainly on the lateral patellar facet and somewhat on the 
medial patellar facet and, significantly to the Board, a VA 
examination report dated in August 2004 noted tenderness in 
the patellofemoral groove when the patella was compressed 
during active movements or when the patella was moved from 
side to side.  These findings support the veteran's 
contentions from his personal hearing that his knee 
demonstrates symptoms of tenderness and locks on occasion.  
It is also concluded that the above clinical findings 
indicate "slight" impairment of the left knee due to 
recurrent subluxation or lateral instability.  Thus, without 
finding error in the RO's action, the Board will exercise its 
discretion to find that the evidence is in relative equipoise 
and conclude that a separate rating of 10 percent under DC 
5257 pursuant to VAOPGCPREC 23-97 may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
  
However, a 20 percent or higher evaluation is not warranted 
under Diagnostic Code 5257, as private medical records dated 
in March 2001 and June 2001 noted that anterior drawer and 
posterior drawer test was negative, as was the Lachman's test 
and McMurray's test.  Clinical findings also noted no 
subluxation or laxity.  Similarly, a VA examination report 
dated in December 2001 noted a negative McMurray's sign, 
negative drawer sign, and no evidence of medial, lateral, and 
collateral laxity.  A VA examination report dated in November 
2002 also indicated negative McMurray's sign, drawer sign, 
and Lachman, and a VA examination report dated in August 2004 
further noted a stable knee on examination.  As such, 
assignment of a 10 percent evaluation, but no higher, under 
Diagnostic Code 5257 is warranted, as the Board finds that 
only "slight," and not "moderate," disability due to 
recurrent subluxation or lateral instability is demonstrated.   

In sum, the Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent under Diagnostic Code 5010, 
but is entitled to an additional evaluation of 10 percent, 
but no higher, under Diagnostic Code 5257.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board has also 
reviewed the claim mindful of the guidance of Fenderson, but 
finds no basis to assign a higher "staged" rating for any 
particular period of time.    

As for an extraschedular rating, the veteran does not 
contend, nor does the evidence demonstrate, that his left 
knee disability resulted in frequent periods of 
hospitalization.  In addition, the functional capacity 
evaluation dated in April 2004 indicated that the veteran is 
physically capable of returning to his previous employment as 
a mail carrier with light duty restrictions.  The evaluator 
noted that the comparison of his demonstrated residual 
capacities to the demands of his current job should be used 
for to work consideration at this time.  In other words, the 
evidence clearly demonstrates that veteran's disability does 
not prevent him from performing his job as a mail carrier.  
While his disability does show an adverse effect upon 
employment, there is no showing that the veteran's left knee 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2004).  


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee under DC 5010 is denied.

Entitlement to a separate 10 percent evaluation, but no 
higher, is granted for slight knee disability under 
Diagnostic Code 5257, subject to the regulations governing 
the payment of monetary awards.   



	                        
____________________________________________
	J. ANDREW AHLBERG
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


